Title: To James Madison from Robert Purviance, 11 November 1805 (Abstract)
From: Purviance, Robert
To: Madison, James


          § From Robert Purviance. 11 November 1805, Baltimore. “I have the honor to inclose you a Letter from Mr. Lee of Bordeaux, accompanied with Invoice and Bill of Loading, for Sundries for your Account by the Brig Lyon, which arrived this morning.
          “I have taken a Copy of the Invoice for my goverment in making the Entry & retained the Bill of Loading.
          “You will please to give the necessary directions about the transportation of the goods to you.”
        